 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DE’SHAWN DEAN,                                    No. 2:18-cv-01287-TLN-GGH
12                       Petitioner,
13           v.                                         ORDER
14    J. ROBERTSON,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 10, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 21.) Neither

23   party has filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed June 10, 2019, are adopted in full;

28          2. Petitioner’s motion to stay (ECF No. 19) is granted and this action is administratively
                                                       1
 1   stayed pursuant to Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003); and

 2            3. Petitioner shall inform the Court within thirty days of exhausting his claims in state

 3   court.

 4   Dated: August 1, 2019

 5

 6

 7                                Troy L. Nunley
                                  United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
